Citation Nr: 0619174	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  97-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  He died in July 1994 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  This case was remanded by the Board in 
August 2004.


FINDINGS OF FACT

1.  The veteran died in July 1994 from cardiopulmonary arrest 
due to or as a consequence of metastatic pharyngeal cancer.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran's fatal cardiopulmonary disorder and 
metastatic pharyngeal cancer were not demonstrated during his 
active military service or until decades thereafter, and are 
not shown to have been related to service. 




CONCLUSIONS OF LAW

1.  Neither a cardiopulmonary disorder nor metastatic 
pharyngeal cancer, to include due to exposure to herbicides, 
were incurred in or aggravated by service, and neither may be 
presumed, on any basis, to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).

2.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.312 (2005).

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.807, 21.3021 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; evidence 
of a nexus between service and death; and the effective date 
of any benefits.  The appellant must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The claims were thereafter 
readjudicated in the March 2005 supplemental statement of the 
case (SSOC).  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to the 
appropriate effective date to be assigned are moot.  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the provisions of 38 U.S.C.A. § 5103(a) were 
enacted after the rating decision at issue, thus making 
compliance with the timing requirements of 38 U.S.C.A. § 5103 
impossible.  Since then, however, the content of the notice 
provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and 
postservice medical records are available and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claims. 

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the veteran's 
cardiopulmonary arrest and metastatic pharyngeal cancer, 
including whether the pharyngeal cancer is secondary to 
exposure to herbicides (Agent Orange).  As will be discussed 
in further detail below, however, the veteran's service 
medical records are negative for any reference to pharyngeal 
cancer or cardiopulmonary complaints, and there is no post-
service evidence of any cardiopulmonary condition or 
pharyngeal cancer until decades after service.  In the 
absence of medical evidence suggestive of a cardiopulmonary 
disorder and/or pharyngeal cancer in service or for more than 
two decades thereafter, referral of this case for a VA 
opinion as to whether any cardiopulmonary disorder or 
pharyngeal cancer originated in service or within one year 
thereof would in essence place the reviewing physician in the 
role of a fact finder. This is the Board's responsibility.  
In other words, any medical opinion which links the veteran's 
cardiopulmonary arrest or pharyngeal cancer to his period of 
service would necessarily be based solely on any 
uncorroborated assertions by the appellant regarding the 
veteran's medical history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's 
cardiopulmonary arrest or metastatic pharyngeal cancer may be 
associated with an established event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4).  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).

With respect to the veteran's presumed exposure to herbicides 
in service, the Board points out that his cardiopulmonary 
arrest and metastatic pharyngeal cancer are not disorders 
subject to presumptive service connection under 38 U.S.C.A. § 
1116 or 38 C.F.R. § 3.309(e).  Moreover, while an appellant 
is not precluded from proving that a disability resulted from 
in-service exposure to herbicides under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), see Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); the Secretary of VA, 
based on a January 2003 report by the National Academy of 
Sciences (NAS), determined that a comprehensive review and 
evaluation of the available literature, which NAS conducted 
in conjunction with the report, permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure.  The 
Secretary therefore determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27, 630-41 (May 20, 2003).

Accordingly, remanding the case to obtain a medical opinion 
regarding whether the veteran's fatal cardiopulmonary arrest 
or metastatic pharyngeal cancer are etiologically related to 
service is not warranted.

Similarly, the Board recognizes that the record does not 
contain the veteran's records related to his disability award 
from the Social Security Administration (SSA).  The veteran's 
July 1989 report of having been awarded these benefits 
predated by almost five years his first being diagnosed with 
cancer in 1994.  Further, neither the appellant nor her 
representative have ever averred, and the record does not 
show, that these records are relevant to her claim of 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, adjudication of her appeal may 
go forward without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 

The Claims

II. Service connection for the cause of the veteran's death.

The appellant and her representative allege that the 
veteran's exposure to Agent Orange during wartime service in 
the Republic of Vietnam caused his death.  It is requested 
that the appellant be afforded the benefit of the doubt.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service incurrence of a malignant 
tumor during wartime service may be presumed if manifested to 
a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases does not include 
cardiopulmonary disorder or pharyngeal cancer.  38 C.F.R. § 
3.309(e) (2004).

Under 38 U.S.C.A. § 1116 the veteran as a Vietnam veteran is 
presumed to have been exposed to herbicides in Vietnam.  

The veteran died from cardiopulmonary arrest caused by 
metastatic pharyngeal cancer.  Neither of those conditions is 
a disease that is subject to presumptive service connection 
on an herbicide basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  On remand, the Board sought to procure records 
indicating the results of various laboratory tests, inclusive 
of bone scans, biopsies, and pathological studies, so as to 
identify the nature and origin of any malignant tumor.  The 
claims file verifies a negative reply to this request.  On 
remand, the appellant was also invited to clarify the 
existence of additional treatment records and to file the 
authorizations needed to obtain and associate them with the 
record.  No response was received.  Therefore, the medical 
records on file provide no evidence other than that the 
primary site of the cancer was his pharyngia.  Cf. Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). (the "'duty to 
assist' is not a license for a 'fishing expedition.'")  

In VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997), VA's Office 
of General Counsel held that presumptive service connection 
may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure.  See also Darby v. Brown, 
10 Vet. App. 243, 246 (1997).  Entitlement to service 
connection on a presumptive basis for a cardiopulmonary 
disorder or metastatic pharyngeal cancer is therefore denied.

The appellant is not precluded, however, from proving that 
the veteran's cardiopulmonary arrest and metastatic 
pharyngeal cancer resulted from exposure to herbicides in 
service under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  Combee.

Service medical records are negative for any evidence of 
cardiopulmonary disorder or pharyngeal cancer, there is no 
contention that he was treated for any such conditions in 
service, and there is no post-service medical evidence of 
cardiopulmonary disorder or pharyngeal cancer until more than 
25 years after service.  None of the clinical treatment 
records on file suggests any relationship between the 
veteran's cardiopulmonary arrest or pharyngeal cancer and his 
period of service.  There is no medical evidence suggesting 
that either of those conditions are etiologically related to 
service.  Although the appellant herself contends that the 
pharyngeal cancer is related to service (and particularly to 
exposure to herbicides), the record contains no probative 
medical or scientific evidence supportive of her contention, 
and there is no indication that she is qualified through 
education, training or experience to offer medical opinions.  
Her statements as to medical causation therefore do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

As noted above, the Secretary of VA has determined, based on 
a NAS report issued in January 2003, that there is no 
positive association between exposure to herbicides and 
pharyngeal cancer, or any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630- 
41 (May 20, 2003).  Accordingly, there is no competent 
medical evidence linking either a cardiopulmonary disorder or 
pharyngeal cancer to herbicide exposure in service, and the 
evidence, when viewed as a whole, indicates that the 
veteran's cardiopulmonary arrest and pharyngeal cancer did 
not originate in service, but rather originated many years 
after service, and bear no etiological relationship to 
service.

Therefore, presumptive service connection is not warranted 
for either the veteran's cardiopulmonary arrest or metastatic 
pharyngeal cancer under 38 U.S.C.A. § 1116, or under 38 
C.F.R. § 3.309(e).  In light of the evidence preponderating 
against the claim, the benefit of the doubt doctrine is not 
applicable and service connection cannot be granted for the 
cause of the veteran's death.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The claim is denied.

II. Entitlement to DEA benefits.

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

At the time of the veteran's death in July 1994, service 
connection was not in effect for any disability.  As service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


